PER CURIAM
*409Tina Payne ("Appellant") appeals from the trial court's judgment following a jury trial convicting her of attempt to manufacture a controlled substance, a class B felony in violation of Section 195.211 (RSMo. 2000 ), and possession of a controlled substance, a class C felony in violation of Section 195.202. Appellant was sentenced to ten years of imprisonment for each count, with all sentences to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).